— In proceedings pursuant to article 4 of the Family Court Act, the wife appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Donovan, J.), entered August 1, 1982, as (1) directed the husband to pay only $849.03 in medical expenses and $190 in alimony arrears, and (2) reduced the husband’s alimony payments from $150 per week to $10 per week. Order modified, on the law and the facts, by increasing the award for alimony arrears from $190 to $1,390. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The Family Court miscalculated the amount of alimony arrears due. Pursuant to the terms of a modified judgment of divorce the husband was ordered to pay alimony in the sum of $150 per week, which amounted to $7,800 per year. However, at the hearing, he admitted that in 1980 and 1981, he paid only $600 per month in alimony, except for one month when he only paid $410. The Family Court found that the $410 payment was insufficient, and awarded the wife $190. However, the Family Court erred in not also awarding the wife arrears of $600 per year for 1980 and 1981, a deficiency which the husband admitted at the hearing. Thus, the wife is entitled to an additional $1,200 in arrears. The order should be modified accordingly. We have examined the wife’s remaining contentions and find them to be without merit. Thompson, J. P., O’Connor, Weinstein and Bracken, JJ., concur.